Name: Commission Regulation (EC) No 1848/97 of 25 September 1997 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1997/98 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic geography;  consumption;  trade policy;  agricultural structures and production
 Date Published: nan

 26. 9 . 97 EN Official Journal of the European Communities L 264/9 COMMISSION REGULATION (EC) No 1848/97 of 25 September 1997 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1997/98 marketing year whereas certain Member States have submitted requests to that end; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye , barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2054/93 (4), in particular fixes a maximum moisture content of 14 % for cereals other than durum wheat; whereas, under Commission Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking over of cereals by intervention agencies ( ¢'), as last amended by Regulation (EC) No 1502/97 (A), a maximum moisture content of 14,5 % was fixed; whereas Article 2 (4) of that Regulation also provides that the Member States may be authorized at their request and under certain conditions to apply a moisture content of 15 % for cereals offered for intervention , with the exception of maize and sorghum; HAS ADOPTED THIS REGULATION: Article 1 The Member States listed in the Annex hereto are hereby authorized to fix a maximum moisture content of 15 % for cereals listed therein and offered for intervention during the 1997/98 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 September 1997 . For the Commission Franz FISCHLER Member of the Commission ') OJ L 181 , 1 . 7. 1992, p . 21 . 2) OJ L 126, 24. 5 . 1996, p . 37.  ') OJ L 281 , 1 . 11 . 1975, p . 22. 4) OJ L 187, 29 . 7. 1993, p. 6 . j OJ L 74, 20 . 3 . 1992, p . 18 . «) OJ L 202, 30 . 7. 1997, p. 47. L 264/ 10 EN Official Journal of the European Communities 26 . 9 . 97 ANNEX Maximum moisture content of cereals offered for intervention during the 1997/98 marketing year Member State Cereal Austria Belgium Denmark Federal Republic of Germany Ireland Luxembourg Netherlands All cereals except durum wheat, maize and sorghum All cereals except durum wheat, maize and sorghum All cereals except durum wheat, rye , maize and sorghum All cereals except durum wheat, maize and sorghum All cereals except durum wheat, maize and sorghum All cereals except durum wheat, maize and sorghum All cereals except durum wheat, maize and sorghum